United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 03-10836
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MENG TUAN WANG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-21-2-A
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Meng Tuan Wang appeals from his guilty-plea conviction for

conspiracy to possess with intent to distribute approximately

1,000 doses of MDMA.   He argues that the district court’s denial

of an adjustment for acceptance of responsibility, pursuant to

U.S.S.G. § 3E1.1(a), constituted error because the denial was

based on his failure to admit to relevant conduct.     As

examination of the record indicates that there was a sufficient

basis for the district court’s denial of the adjustment for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10836
                                  -2-

acceptance of responsibility, that denial did not constitute

reversible error.   See United States v. Solis, 299 F.3d 420, 458

(5th Cir. 2002).

     Wang contends that the hearsay statements of his codefendant

was insufficiently reliable to be utilized to determine the

quantity of MDMA for which he was accountable.   As Wang has

failed to show that the challenged hearsay statements were

unreliable, the district court’s determination of drug quantity

was not clearly erroneous.    See United States v. Maseratti,

1 F.3d 330, 340 (5th Cir. 1993); United States v. Chavez, 947
F.2d 742, 746-47 (5th Cir. 1991).

     Wang also asserts that he was deprived of his due process

rights when the district court refused to allow him to call the

probation officer as a witness during the sentencing hearing.    As

the information sought to be introduced from the probation

officer was available from law enforcement agents, one of whom

was questioned extensively at the sentencing hearing regarding

that information, any error was harmless.    See United States v.

Davidson, 984 F.2d 651, 657 n.11 (5th Cir. 1993).

     Accordingly, the district court’s judgment of conviction is

AFFIRMED.